Citation Nr: 0105468	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increase in a 10 percent rating for 
sarcoidosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from July 1970 to April 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision that denied a rating greater 
than 10 percent for sarcoidosis.


REMAND

The file shows there is a further VA duty to assist the 
veteran in developing evidence on his claim for an increased 
rating for sarcoidosis.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 1060475, § 3(a), 114, Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Recent VA medical records pertinent to the claim include a 
July 1999 chest X-ray report, a printed extract of some data 
from an August 1999 pulmonary function test (PFT), and a 
report of an October 1999 respiratory examination for 
compensation purposes which included another PFT.

The Board notes that the regulations pertaining to evaluating 
respiratory disabilities were revised, effective in October 
1996.  As the veteran's claim for an increased rating was 
received by the RO thereafter, in August 1999, his claim is 
properly evaluated under the new rating criteria.  The 
statement of the case does not fully recite the new criteria.  
In any event, under current rating criteria, sarcoidosis is 
to be rated under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2000), although that diagnostic code 
mentions that active or residual pulmonary involvement of 
sarcoidosis may also be rated under Diagnostic Code 6600 
which pertains to bronchitis.  Code 6600 primarily rates the 
pulmonary condition based on PFT results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB))).  

It should be noted that the PFT results as to FEV-1, FEV-
1/FVC, and DLCO (SB) are alternative criteria for particular 
percentage ratings.  The recent PFTs on file contain 
information as to FEV-1 and FEV-/FVC.  However, there is no 
recent evidence on file indicating the veteran's DLCO (SB), 
and such measurement is required in order to fully apply the 
new rating criteria.  In view of this, the veteran should 
undergo another VA respiratory examination which includes a 
PFT containing all results necessary for rating purposes.  
Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thus the case is remanded to the RO for the following 
actions:

1. The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for sarcoidosis 
since October 1999.  The RO should then 
obtain copies of the related medical 
records.

2. The RO should have the veteran undergo 
a VA respiratory examination to determine 
the severity of sarcoidosis.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All findings 
necessary for rating sarcoidosis under 
Diagnostic Code 6846 (sarcoidosis) and 
Diagnostic Code 6600 (bronchitis) should 
be reported in detail.  The examination 
should include a PFT which contains 
complete results as to FEV-1, 
FEV-1/FVC, and DLCO (SB).

3.  After the above development has been 
completed, the RO should review the claim 
for an increased rating for sarcoidosis.  
If the claim is denied, the veteran and 
representative should be issued a 
supplemental statement of the case (which 
includes a recitation of rating criteria 
of Code 6846 (sarcoidosis) and Code 6600 
(bronchitis)), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).



